FILED
                                                                       Dec 23 2020, 8:37 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John Kindley                                              Curtis T. Hill, Jr.
South Bend, Indiana                                       Attorney General of Indiana
                                                          Justin F. Roebel
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Tyre Bradbury,                                            December 23, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          20A-PC-620
        v.                                                Appeal from the St. Joseph
                                                          Superior Court
State of Indiana,                                         The Honorable Elizabeth C.
Appellee-Respondent                                       Hurley, Judge
                                                          Trial Court Cause No.
                                                          71D08-1801-PC-2



Weissmann, Judge.




Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020                           Page 1 of 14
[1]   Tyre Bradbury claims his defense attorneys eased the State’s burden of

      convicting him of murder by stipulating to a disputed element of the crime.

      Moreover, Bradbury’s counsel failed to seek instructions on alternative offenses

      with lesser sentences. Finding these shortcomings constituted ineffective

      assistance of counsel, we conclude the post-conviction court erroneously denied

      Bradbury’s request to vacate his convictions. We reverse and remand for further

      proceedings.


                                                      Facts
[2]   Bradbury was fifteen years old when his friend, 19-year-old Robert Griffin, shot

      and killed a toddler while firing at a rival, L.B.. The bullets missed L.B. but hit

      two-year-old J.S., who was playing in his yard. Bradbury unsuccessfully tried

      to stop Griffin from shooting, and a jury convicted Griffin of murder. The State

      charged Bradbury as an adult with murder as Griffin’s accomplice.


[3]   During Bradbury’s trial, his attorneys stipulated to a major element of the

      State’s case—the fact that the adult shooter had been convicted of murder. By

      doing so, counsel admitted one of the contested elements of Bradbury’s crime.

      The attorneys also failed to request a jury instruction on the lesser-included

      offense of reckless homicide as an accomplice.


[4]   Bradbury filed a petition for postconviction relief, claiming his counsels’

      performance on these two issues was deficient and that Bradbury was

      prejudiced as a result. The post-conviction court denied his petition, finding the



      Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020       Page 2 of 14
      stipulation and the omission of lesser included offenses was strategic and,

      therefore, not the product of ineffective assistance of counsel.


                                    Discussion and Decision
[5]   Bradbury raises several claims on appeal, but we find two related issues

      dispositive: whether trial counsel was ineffective in stipulating as to Griffin’s

      murder conviction and in failing to request a jury instruction on a lesser-

      included offense. To succeed on those claims, Bradbury was required to show:

      (1) counsel’s performance fell below an objective standard of reasonableness

      based on prevailing professional norms; and (2) the deficiency was so

      prejudicial as to create a reasonable probability the outcome would have been

      different absent counsel’s errors. Hollowell v. State, 19 N.E.3d 263, 268-69 (Ind.

      2014).


[6]   When appealing from the denial of post-conviction relief, the petitioner stands

      in the position of one appealing from a negative judgment. Id. To prevail, a

      petitioner must show the evidence as a whole leads unerringly and

      unmistakably to a conclusion opposite that reached by the postconviction court.

      Weatherford v. State, 619 N.E.2d 915, 917 (Ind. 1993). The postconviction court

      in this case made findings of fact and conclusions of law in accordance with

      Indiana Post-Conviction Rule 1(6). Although we do not defer to the

      postconviction court’s legal conclusions, “[a] post-conviction court’s findings

      and judgment will be reversed only upon a showing of clear error—that which




      Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020       Page 3 of 14
      leaves us with a definite and firm conviction that a mistake has been made.”

      Ben-Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000) (quotation omitted).


                                         Griffin’s Murder Conviction

[7]   To convict Bradbury of murder as an accomplice, the State was required to

      prove beyond a reasonable doubt that Bradbury, acting with the intent to kill his

      rival, L.B., knowingly aided, induced, or caused Griffin to commit the crime of

      murdering toddler J.S. Direct Appeal Appellant’s App. Vol. II p. 159.1 By

      stipulating to Griffin’s murder conviction, trial counsel conceded a major

      element of the State’s case: that Griffin was acting with the requisite intent for

      murder when the killing occurred. Brown v. State, 770 N.E.2d 275, 281 (Ind.

      2002) (holding that “conviction of an accomplice requires sufficient proof of the

      underlying crime”).


[8]   Trial counsel specifically testified that, absent the stipulation, the State would

      have had difficulty proving Griffin’s requisite intent and that Griffin’s murder

      conviction likely would have been inadmissible. PCR Tr. Vol. IV p. 20.

      Counsel indicated that he entered into the stipulation because he believed the

      jury was less likely to convict Bradbury if it knew “justice had been done to the

      actual shooter.” Id. The dissent finds counsel engaged in a proper strategy

      because acknowledging Griffin committed murder demonstrated that the




      1
        Although there are other ways, per the relevant statutes, to convict someone of murder as an accomplice,
      this was how the trial court instructed the jury on the charge. See Ind. Code §§ 35-42-1-1 (murder), 35-41-2-4
      (accomplice liability).

      Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020                              Page 4 of 14
       toddler victim’s death would not go unpunished. This is problematic for two

       reasons. First, counsel admitted at the PCR hearing that acknowledging

       Griffin’s intent was not a trial strategy. Moreover, counsel specifically raised the

       issue of Griffin’s intent in a pretrial motion to dismiss, during pretrial hearings,

       in opening argument, during discussions of instructions, in his motion for a

       directed verdict, and during closing argument.


[9]    We agree with Bradbury that Griffin’s intent was as central to Bradbury’s

       prosecution as it was to Griffin’s. Griffin claimed both at trial and on appeal

       that the State did not prove his intent to kill. Griffin v. State, No. 71A03-1504-

       CR-144, *7 (Ind. Ct. App. Oct. 7, 2015). The primary issue in both the Griffin

       and Bradbury prosecutions was whether Griffin intended to kill his rival, L.B.,

       or just frighten L.B. by recklessly firing in his general direction when the stray

       bullet from his gun struck toddler J.S. Bradbury’s jury was not bound by the

       verdict of Griffin’s jury. Yet, informing Bradbury’s jury of that verdict sent the

       opposite message: another jury had found beyond a reasonable doubt Griffin

       fired with the intent to kill, so Bradbury’s jury must follow suit.


[10]   Trial counsel’s stipulation to elements of the offense which he thought the State

       would have had difficulty proving cannot be deemed reasonable. Moreover,

       the stipulation wholly undercut trial counsel’s litigation strategy of establishing

       Griffin did not act with specific intent to kill.




       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020       Page 5 of 14
                                           Lesser-Included Offenses

[11]   Bradbury also claims his attorneys were ineffective for failing to seek lesser

       alternatives to a murder conviction. According to Bradbury, he would have

       been entitled to a jury instruction on reckless homicide as an accomplice to

       Griffin if his counsel had sought it. See Brown, 770 N.E.2d at 280-81 (holding

       that defendant charged with being an accomplice to murder was entitled to jury

       instruction on reckless homicide where there was “a serious evidentiary

       dispute” about the culpability of the principal actor).


[12]   Counsel did not tender any lesser included offense instructions because he

       thought the evidence at trial did not support them. However, trial counsel

       indicated that if such evidence existed, he would have proposed such an

       instruction and that any failure to do so was error. He specifically testified the

       decision was not strategic.


[13]   But for counsel’s stipulation as to Griffin’s murder conviction, a serious

       evidentiary dispute about Bradbury’s culpability would have existed. The

       Record showed Griffin and Bradbury came to the park prepared to face their

       adversaries. When Bradbury saw Griffin fire in the rivals’ general direction,

       Bradbury yelled for him to stop. As the dissent correctly notes, one witness

       testified Griffin aimed the gun at L.B. Based on this conflicting evidence from

       trial, a reasonable juror could have concluded Griffin did not intend to kill his

       rival, L.B.; instead, Griffin was trying to frighten L.B. by recklessly firing the

       gun in his general direction. The spray of gunfire killed the toddler, who, by all

       counts, was an unintended victim. Under such circumstances, Bradbury could
       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020        Page 6 of 14
       have been convicted as an accomplice to reckless homicide, a lesser offense

       than murder. Counsel’s stipulation that Griffin was convicted of murder

       effectively foreclosed that defense.


[14]   The postconviction court concluded Bradbury’s attorneys were not ineffective

       in failing to request a jury instruction on lesser included offenses because the

       decision was strategic. We find the evidence does not support this conclusion.

       Bradbury’s counsel specifically testified that he normally seeks as many lesser

       included offense instructions as the evidence will support, particularly in

       murder cases. Counsel also made clear that he would have tendered a lesser

       included offense instruction if the evidence against Bradbury supported it, and

       any failure to do so in the presence of such evidence was counsel’s error. The

       evidence does not support the post-conviction court’s finding that the decision

       to omit lesser-included offense instructions was strategic.


                                                    Conclusion
[15]   Based on the record, we find the performance of Bradbury’s attorneys was

       deficient with respect to the stipulation and omission of lesser included offense

       instructions and that but for this deficient performance, there was a reasonable

       probability that the result of the proceeding would have been different. See

       Grinstead, 845 N.E.2d at 1031. Therefore, the postconviction court erred by

       denying Bradbury’s petition for post-conviction relief.2 Even if these errors




       2
           Because we find these two issues dispositive, we need not and will not reach Bradbury’s other arguments.


       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020                              Page 7 of 14
       were the product of strategic decisions, such egregious errors may be grounds

       for reversal in a post-conviction action. See State v. Moore, 678 N.E.2d 1258,

       1261 (Ind. 1997), cert. denied, 523 U.S. 1079 (1998).


[16]   The judgment of the postconviction court is reversed and this case is remanded

       for further proceedings.


       Bailey, J., concurs.
       Vaidik, J., dissents with a separate opinion.




       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020     Page 8 of 14
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Tyre Bradbury,                                            Court of Appeals Case No.
                                                                 20A-PC-620
       Appellant-Petitioner,

               v.

       State of Indiana,
       Appellee-Respondent




       Vaidik, Judge, dissenting.


[17]   I respectfully dissent from the majority’s conclusion Bradbury received

       ineffective assistance of trial counsel. Because the post-conviction-court judge,

       who also presided over the jury trial, correctly concluded Bradbury’s counsel

       were not ineffective, I would affirm.


[18]   A defendant who files a petition for post-conviction relief must establish the

       grounds for relief by a preponderance of the evidence. Hollowell v. State, 19

       N.E.3d 263, 268-69 (Ind. 2014). If the post-conviction court denies relief, and

       the petitioner appeals, the petitioner must show the evidence leads unerringly


       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020                  Page 9 of 14
       and unmistakably to a conclusion opposite that reached by the post-conviction

       court. Id. at 269.


[19]   When evaluating a defendant’s ineffective-assistance-of-counsel claim, we apply

       the well-established, two-part test from Strickland v. Washington, 466 U.S. 668

       (1984). Bobadilla v. State, 117 N.E.3d 1272, 1280 (Ind. 2019). The defendant

       must prove (1) counsel rendered deficient performance, meaning counsel’s

       representation fell below an objective standard of reasonableness as gauged by

       prevailing professional norms, and (2) counsel’s deficient performance

       prejudiced the defendant, i.e., but for counsel’s errors, there is a reasonable

       probability the result of the proceeding would have been different. Id.


[20]   Counsel is afforded considerable discretion in choosing strategy and tactics, and

       these decisions are entitled to deferential review. Weisheit v. State, 109 N.E.3d

       978, 983 (Ind. 2018), reh’g denied. Charles and Brendan Lahey represented

       Bradbury in his trial for murder as an accomplice with a gang enhancement.

       Charles has devoted the majority of his practice to criminal-defense work, and

       his son Brendan has many years of experience.


[21]   To be found guilty, the State had to prove the shooter, Griffin, intended to kill

       L.B. when he shot at him. But the State also had to prove Bradbury acted with

       the intent to kill L.B. Over the State’s objection and at the request of counsel,

       and after repeated arguments before and even during trial, the trial court agreed

       to instruct the jury Bradbury’s intent was an essential element of his murder




       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020      Page 10 of 14
       charge.3 Ultimately, counsel stipulated Griffin had been convicted of murder.

       See March 28-30, 2016 Trial Tr. Vol. I p. 91. Doing so absolved the State from

       proving Griffin’s intent. As Charles testified at the post-conviction hearing,

       “The advantage to that was that I did not want the jury sitting there thinking

       that they had to convict [Bradbury] or everybody might go free, and this child

       [the unintended victim] died without anybody facing the music.” P-C Tr. Vol.

       IV p. 20. In my opinion, counsel strategically argued Bradbury’s intent only. As

       Charles testified:


                [The shooting] was rogue action by Griffin that [Bradbury] did
                not contribute to and did not join and did not
                have any knowledge; if Griffin did have a specific intent that
                [Bradbury] never had that intent beforehand because for Christ’s
                sake he tried to stop it and the victim said that he did.


       Id. at 28.


[22]   The majority finds counsel’s decision to stipulate to Griffin’s murder conviction

       was not reasonable because it “undercut [their] litigation strategy of establishing

       Griffin did not act with specific intent to kill.” Slip op. at 5. My review of the




       3
        The trial court instructed the jury that to find Bradbury guilty of murder, the State must have proven
       beyond a reasonable doubt that:
                1) The Defendant, Tyre Bradbury
                2) acting with the intent to kill [L.B.]
                3) knowingly aided or induced or caused
                4) Robert Griffin to commit the crime of Murder
       Appellant’s Direct Appeal App. Vol. II p. 159.



       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020                             Page 11 of 14
       record does not lead me to the same conclusion, although I admit the record

       can be read as the majority reads it. Charles seemingly contradicted himself at

       the post-conviction hearing. He said, as the majority indicates, that absent the

       stipulation, it “would have been very hard for [the State]” to establish Griffin

       had been convicted of murder. P-C Tr. Vol. IV p. 20. Further, Charles testified

       he thought he had argued Griffin’s intent at trial, and indeed he argued very

       limitedly Griffin’s intent during closing.4 However, Charles later said “it was

       not [his] belief that [he] was going to be successful in arguing the intent of

       [Griffin].” Id. at 22. And Brendan testified they were “hoping” to challenge

       Griffin’s intent with evidence the child may have been killed with “an

       alternative [bullet] trajectory . . . that could have taken . . . a very high arch in

       the air,” but that theory “didn’t really come together after the testimony that the

       shooter leveled the gun at the . . . intended victim.” Id. at 59-60. In my opinion,

       the strategy of counsel was to zero in on the State’s failure to prove Bradbury’s

       intent.


[23]   Even assuming counsel’s strategy was not reasonable, Bradbury’s claim still

       fails. He must prove there is a reasonable probability the result of his trial would

       have been different. By the time of Bradbury’s trial in March 2016, another jury

       had found Griffin guilty of murder, specifically finding he intended to kill L.B.




       4
        Counsel argued during closing, “Well, we don’t really know anything about the intent of Robert Griffin.
       That’s not something that we know anything about.” March 31, 2016 Trial Tr. p. 48




       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020                          Page 12 of 14
       Moreover, the evidence is convincing Griffin fired the gun intending to kill L.B.

       Four people present at the shooting testified: L.B. and three others. None

       indicated, as the majority claims, that Griffin only wanted to “frighten L.B. by

       recklessly firing in his general direction.” Slip op. at 5. L.B. testified that when

       he squared up with M.B., Griffin “pulled the gun out” and “shot.” March 28-

       30, 2016 Trial Tr. Vol. I p. 124. According to L.B., the “bullet went pa[st]” him,

       and the bullet was so close he “felt” it. Id. at 125. L.B. then ran away in a

       zigzag fashion to avoid getting hit by the bullets. Another eyewitness testified

       everyone “surrounded” L.B. and then Griffin shot “at” him. Id. at 202, 203. Yet

       another witness said Griffin “open fired,” shooting “a lot” of bullets. March 28-

       30, 2016 Trial Tr. Vol. II p. 254. The final eyewitness claimed to have heard but

       not seen the shooting. As Brandon testified at the post-conviction hearing, the

       evidence was not really there to believably contest Griffin’s intent. After

       reviewing this record, that seems right to me. Bradbury has failed to prove there

       is a reasonable probability arguing Griffin’s intent would have made a

       difference in the verdict.


[24]   As to the issue of failing to request a jury instruction on the lesser-included

       offense of reckless homicide, Bradbury’s claim fails as well. Bradbury has not

       shown the verdict would have been any different had Griffin’s intent been at

       issue. Bradbury bears the burden, and he has failed to show there is a serious

       evidentiary dispute as to Griffin’s intent. Charles acknowledged this reality in

       his post-conviction testimony when he said they “did not submit an instruction




       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020       Page 13 of 14
       on lesser included offense because we didn’t think that there was any evidence

       of the lesser included offense.” P-C Tr. Vol. IV p. 25.


[25]   Requesting lesser-included-offense instructions demands a careful analysis by

       counsel—a decision we should be reticent to second guess. Here, regarding

       Griffin’s intent, counsel needed to ask themselves: (1) was there enough

       evidence to credibly argue Griffin did not intend to kill L.B.?; (2) how would

       this jury respond to that argument?; and (3) would this alternative argument

       undermine the strength of Bradbury’s intent argument that, if accepted by the

       jury, would have resulted in an acquittal? Decisions like this must be made on

       the ground, not after the fact.


[26]   Reasonable minds differ. And they certainly have here on the issues of whether

       counsel’s decisions were strategic and whether there is a reasonable probability

       the result of the trial would have been different. Because I believe this to be a

       reasonable difference of opinion, I cannot say the evidence as a whole leads

       unerringly and unmistakably to a conclusion opposite that reached by the post-

       conviction court. I would defer to the judgment of the post-conviction-court

       judge, who also presided over Bradbury’s jury trial, and affirm on these and the

       other issues raised by Bradbury.




       Court of Appeals of Indiana | Opinion 20A-PC-620 | December 23, 2020      Page 14 of 14